Citation Nr: 1527045	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.
 
2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.

3.  Whether the assignment of a combined 10 percent rating was proper by the April 2015 rating decision.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran served on active duty from February 1968 until his retirement in February 1988. 

The case is before the Board of Veterans' Appeals (Board) on appeal from an January 2009 rating decision of the Oakland Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The issue of whether the assignment of a combined 10 percent rating was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no evidence that the Veteran set foot on land in the Republic of Vietnam, that he served within the inland waters of Vietnam, or that he was otherwise exposed to an herbicide agent during service.

2.  The preponderance of the evidence does not show that the Veteran's diabetes mellitus had its onset in service or within one year of service discharge, or that the disability is related to service.  His diabetes mellitus cannot be presumed to be due to herbicide exposure in service.

3.  The preponderance of the evidence does not show that peripheral neuropathy of the upper extremities had its onset in service or within one year of service discharge, or that such disability is related to service or service-connected disability.  Any peripheral neuropathy of the upper extremities cannot be presumed to be due to herbicide exposure in service.

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).

2.  Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service or service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The RO's notice letter dated in April 2008 advised the Veteran of the foregoing elements of the notice requirements prior to the initial adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, with this letter, the RO effectively satisfied the notice requirements with respect to the issues decided herein on appeal.  Nothing more is required.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records (STRs), as well as the identified and available VA and private medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the Veteran's retirement examination and a limited number of additional STRs dated from 1981 to 1988 are of record.  Multiple searches for his remaining STRs were unsuccessful.  The record shows that the Veteran was informed on multiple occasions (September 2008 and January 2009) that the RO's attempts to obtain the additional STRs were not successful, and he was offered the opportunity to submit any STRs he might have in his possession.  The Veteran was also notified of the type of evidence that would tend to substitute for his missing STRs, and the RO has made extensive efforts to obtain all outstanding STRs.  Neither the Veteran nor his representative has identified any other outstanding, available evidence and none is found by the Board.

VA has not provided an examination nor was an expert opinion obtained with regard to the issues decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has stated that his diabetes mellitus is related to his active service, to include herbicide exposure therein.  The Board has considered these statements.  However, as discussed in further detail below, the evidence does not establish that his diabetes mellitus manifested during service or within an applicable presumptive period.  Nor is there an indication of an association between his diabetes mellitus and any aspect of his service.  For both of these independent and sufficient reasons, the Board concludes that VA has no duty to provide an examination or obtain an opinion in this case.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (general lay assertion of nexus insufficient to entitle claimant to a VA examination or opinion).  Regarding the claimed peripheral neuropathy of the upper extremities, the Board finds that no additional development for medical opinions or examinations is necessary.  Specifically, there is no medical evidence suggesting that the claimed peripheral neuropathy was present until many years after the Veteran's military service or suggesting that the claimed disability is etiologically related to service or service-connected disability.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon, supra.  However, under the circumstances of this case, the low threshold has not been met.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran. 

VA's duties to notify and assist are met. Accordingly, the Board will address the merits of the claims.




Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including diabetes mellitus and peripheral neuropathy (other organic diseases of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Moreover, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes mellitus and peripheral neuropathy (other organic diseases of the nervous system) are listed as chronic disabilities under 38 C.F.R. § 3.309(a); therefore, these disabilities may be subject to service connection based on continuity of symptomatology. 

Service connection may also be established on a presumptive basis for a veteran who has been exposed to an herbicide agent during active military service for specified diseases to include acute and subacute peripheral neuropathy and Type II diabetes mellitus.  Service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

"Service in Vietnam" means actual service in the country of Vietnam during the specified period; service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit.  Haas, 525 F.3d at 1193-1194.  

Notably, there is no secondary exposure presumption from handling equipment once used in Vietnam.  In this regard, there are no studies showing harmful health effects for secondary or remote herbicide contact.  See VA Adjudication Procedures Manual Rewrite M21-1MR, pt. IV, subpt. ii, ch.2, § C.10.q.

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

In addition, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Factual Background and Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran claims that his diabetes mellitus is related to his active service, to include his alleged exposure to herbicides therein.  In this regard, the Veteran maintains that over the course of several months in 1973 at Andersen Air Force Base, Guam, he was exposed to herbicides that were used as defoliants and saw many drums of such herbicides in storage areas where he worked.  See May 2008, February 2009 and April 2009 statements, and January 2010 VA Form 9.

Service personnel records confirm that the Veteran was stationed at Andersen Air Force Base, Guam, in 1973.

STRs are negative for a diagnosis of diabetes mellitus or peripheral neuropathy.  Specifically, a January 1988 retirement examination report is negative for a diabetes mellitus or peripheral neuropathy diagnosis.  Neurologic examination was clinically normal and laboratory findings were negative for sugar.

As noted above, complete STRs are not available to confirm any in-service disability.  Multiple searches for additional STRs were unsuccessful.  In a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.

Post-service private and VA medical records show the first evidence of a diagnosis of diabetes mellitus in March 1997 and complaints of upper extremity numbness thereafter.  (Notably, service connection for carpal tunnel syndrome was denied in a February 1988 rating decision which is now final.  The claim filed by the Veteran in 2008 for service connection peripheral neuropathy of the upper extremities is a claim for a separate and distinct disability.)
In support of his claim, the Veteran submitted a copy of an October 2005 Board decision that awarded service connection for diabetes mellitus based, in pertinent part, on a medical opinion that the Veteran's diabetes is at least as likely as not related to his exposure to herbicides in Guam from 1968 to 1970.  See contentions submitted in January 2010.

In May 2008, the Veteran wrote that he was stationed at Anderson AFB in Guam from approximately January to May 1975 as a transportation specialist/vehicle operator/dispatcher.  He asserted that he took airmen out to the weapons storage area and helped move things around.  He explained that the weapons storage was located at the end of the flight line, near the jungle, and he alleged that Agent Orange was sprayed to keep the foliage down.  He also recalled big black 55 gallon drums being stored at the weapons storage facility, which he speculated could have contained Agent Orange.

The Veteran's contentions were researched.  However, in October 2014 a formal finding was made that there was a lack of information required to concede the Veteran's exposure to Agent Orange while stationed on Guam or to send to the US Army and Joint Services Records Research Center for meaningful research.  The finding notes that information obtained from the Department of Defense: 

does not show any use, testing, or storage of tactical herbicides at any location on Guam (including Andersen AFB) after 1952.  During a brief period during the Korean War tactical herbicides were stored on Guam.  These herbicides were shipped back to Ft. Detrick, Maryland following the Korean armistice.  Furthermore, the use of tactical herbicides was terminated in early 1971 and the remaining stockpiles incinerated[,] two years prior to [the Veteran's] service at Anderson [sic] AFB, Guam.  



A.  Diabetes Mellitus

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, and the appeal must be denied.

The evidence of record does not show that service connection for diabetes mellitus is warranted on a direct basis.  As noted above, the evidence does not show that he experienced the onset of diabetes during his military service.  Thus, the preponderance of the evidence does not support a finding that the Veteran's diabetes mellitus began during his military service.

The record also fails to show by objective evaluation that he manifested diabetes mellitus to a degree of 10 percent by February 1989 (within the first year following his active duty service discharge, in February 1988).  The first recorded diagnosis of hypertension is not until March 1997, more than 9 years after service.  

Regarding the contentions that the Veteran's diabetes mellitus was caused by his exposure to herbicides in service, the Board does not find the October 2005 Board decision submitted by the Veteran to be of significant probative value.  

By law, Board decisions are nonprecedential and are only binding as to the case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2012).

The Board has looked to the facts of the case the Veteran presented, but ultimately finds it unavailing for the following reasons.  First, the facts of the October 2005 Board decision differ from the instant claim in that the claimant in the other case served on Guam prior to 1971, when tactical herbicides were still used.  Such is not the case with the instant claim.  The October 2005 Board decision does not provide documentary proof that Agent Orange and other similar herbicides were used, tested or stored at Andersen Air Force Base when the Veteran served there.  Because the most probative evidence of record indicates that there was no Agent Orange, or any other tactical herbicide, on base when the Veteran served there, the Board finds that the weight of the evidence is against a finding of exposure to a herbicide agent, as defined by 38 C.F.R. § 3.307(a) (6) (I), during active service.

In reaching the above determination, the Board has also considered the Veteran's own lay statements that his diabetes is somehow related to service (and herbicide exposure therein).  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Notably, non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's diabetes mellitus is caused or related to events during his active service is not something that can be determined by mere observation.  Nor is this question simple.  Clinical testing as well as training is required to make the appropriate interpretations of the tests and reach conclusions about what the testing demonstrates in conjunction with the symptoms reported and other relevant evidence.  As such, the Board finds that the Veteran's statements as to the etiology of his diabetes mellitus are not competent evidence as to a nexus. 

With regard to the Veteran's assertion that herbicides were used during his time on Guam, the evidence from the Department of Defense suggested otherwise.  Moreover, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Veteran's assertions regarding exposure to herbicide agents are not found to be competent evidence.
 
Accordingly, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for diabetes mellitus.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

B.  Peripheral Neuropathy of the Upper Extremities

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The record does not contain any competent evidence that peripheral neuropathy was present in service or for many years thereafter.  The Veteran does not contend otherwise.  As noted above, the Veteran made no complaints in this regard until submitting his claim in 2008, 20 years after service.  Consequently, service connection for such disability on the basis that it was manifested in service or within one year of service discharge is not warranted. 

The Veteran may still establish service connection for peripheral neuropathy by competent and probative evidence showing that such disability is somehow related to service.  However, the medical evidence of record does not show or suggest that currently present peripheral neuropathy is etiologically related to service.  Again, the Veteran does not contend otherwise.  Rather, the Veteran's contention appears to be that his diabetes mellitus has caused the peripheral neuropathy.  

However, with regard to a secondary service connection theory of entitlement, because service connection for diabetes mellitus has been denied, service connection is not available for a disability that is secondarily caused by diabetes mellitus.  As such, a threshold legal requirement for establishing service connection for peripheral neuropathy as secondary to such disability, as alleged, is not met.  In other words, it is not shown that the primary disability (diabetes mellitus) alleged to have caused or aggravated the peripheral neuropathy for which secondary service connection is sought is service connected.  Accordingly, the claim of service connection for peripheral neuropathy as secondary to diabetes mellitus must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The weight of the evidence is against this claim; hence, it must be denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the upper extremities is denied.


REMAND

In an April 2015 rating decision, the RO granted a 10 percent rating for the Veteran's bilateral hearing loss.  However, it was explained to the Veteran that while he was already rated at 10 percent for tinnitus, that two 10 percent ratings did not combine to establish a 20 percent rating.  The Veteran filed a notice of disagreement with this determination, but a statement of the case has not yet been issued.  This should be done.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of whether the assignment of a combined 10 percent rating by the April 2015 rating decision was proper; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


